Case 1:20-cv-10959-LGS Document 1-6 Filed 12/28/20 Page 1 of 66
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           Consumer Reports           1-6Equipment
                                                            Picks The Best  FiledFor
                                                                                   12/28/20
                                                                                     A Home Gym Page
                                                                                                | Patch 2 of 66


                                                                                                                         Log in

                                                           West Village, NY                  Follow

              News Feed                              Neighbor Posts                              Classiﬁeds   Calendar


                 BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Health & Fitness
   Shared from Across America, US

   Consumer Reports Picks The Best Equipment For A Home
   Gym
   Whatever your budget, you can get the exercise you need without worrying
   about the risks of a crowded gym
   By Consumer Reports, News Partner
   Jul 10, 2020 10:31 am ET

        Like 1.1K       Share                                                                                            Reply




https://patch.com/new-york/west-village/s/h692w/consumer-reports-picks-best-equipment-home-gym                                    1/9
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           Consumer Reports           1-6Equipment
                                                            Picks The Best  FiledFor
                                                                                   12/28/20
                                                                                     A Home Gym Page
                                                                                                | Patch 3 of 66




    Looking to set up a home gym to help your workout during the coronavirus crisis? Consumer Reports has some
    tips. (Colin Miner/Patch)


    Consumer Reports has no relationship with advertisers on this site.

    From Consumer Reports:


    By Janet Lee


    Months after COVID-19 ﬁrst began spreading in the U.S., many states have loosened
    their lockdowns. Gyms are reopening, though often with new restrictions in place, in
    many states already and are set to open soon in others.



                                                                      Subscribe



https://patch.com/new-york/west-village/s/h692w/consumer-reports-picks-best-equipment-home-gym                    2/9
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           Consumer Reports           1-6Equipment
                                                            Picks The Best  FiledFor
                                                                                   12/28/20
                                                                                     A Home Gym Page
                                                                                                | Patch 4 of 66

    But as the coronavirus crisis continues, you may be questioning whether you want to
    risk entering a crowded indoor space full of shared surfaces, where everyone is
    breathing heavily. Indeed, researchers in South Korea examined one outbreak tied to a
    group of ﬁtness centers and concluded that "the moist, warm atmosphere in a sports
    facility coupled with turbulent air ﬂow generated by intense physical exercise can cause
    more dense transmission of isolated droplets."


    Another study released June 25, which has not yet been peer-reviewed, found zero cases
    of the coronavirus among 1,896 Oslo residents who returned to gyms that had strict
    rules in place for cleaning and distancing. The authors caution that these results may not
    apply to areas with more COVID-19 in the community. And they cannot show whether
    the virus might have spread within a gym if one or a few of the people in the study had
    become infected elsewhere.


    So while exercising outdoors is free and easy, perhaps it's no surprise that ﬁtness
    equipment sales have also been surging—for everything from dumbbells to high-end
    cardio equipment.


    The U.S. Physical Activity Guidelines (PDF) recommend doing a minimum of 150
    minutes of moderate-intensity aerobic exercise (half that amount if it's vigorous) and at
    least two whole-body strength training sessions each week. That's achievable at home,
    even with a very basic setup.


    "There's a misconception that you need all sorts of snazzy equipment at home, like what
    you see at the gym, but that's just not the case," says Michael Piercy, M.S., C.S.C.S., an
    American Council on Exercise master trainer (he teaches other trainers) and owner of
    The LAB in Fairﬁeld, N.J. "You can get a great workout with just a couple of pieces of
    equipment."


    Your Goals, Your Space

    Before you start thinking about your budget, there are two key factors that will be
    different for everyone considering setting up a home gym: your goals and the physical
    space you have available.



https://patch.com/new-york/west-village/s/h692w/consumer-reports-picks-best-equipment-home-gym                    3/9
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           Consumer Reports           1-6Equipment
                                                            Picks The Best  FiledFor
                                                                                   12/28/20
                                                                                     A Home Gym Page
                                                                                                | Patch 5 of 66

    "Start at your ﬁtness goals," says Peter Anzalone, who tests exercise equipment at
    Consumer Reports. "You want whatever equipment you're purchasing to be able to
    support those goals."


    While a well-rounded program is important, some people may be more focused on
    strength or cardio. Or perhaps you just need variety to keep from getting bored. Pete
    McCall, C.S.C.S., a master trainer in San Diego and author of "Smarter Workouts: The
    Science of Exercise Made Simple" (Human Kinetics, 2019), suggests trying to recreate
    what you were doing at the gym, at least as much as possible.


    The next thing to think about is space. You can get a lot done in a 6x6-foot area,
    including strength moves, some general calisthenics, and stretching or yoga.


    For most cardio machines, you'll need about 6 to 8 feet by 4 feet for the machine itself.
    With a treadmill, you'll want a couple of feet around the perimeter and 6 feet behind it
    for safety, says Anzalone. A treadmill also needs sturdy ﬂoor support to handle the
    vibration and pounding.


    Once you know what you're looking to achieve and where you can make a little room to
    move, you can set yourself up for success at any budget.


    If You Want To Spend $15 To $1,000

    At a minimum: Invest in a yoga mat (from $15), which you can use for yoga, stretching,
    and ﬂoor exercises.


    Then, for strength training, add two sets of dumbbells ($30 and up, depending on the
    weights), one lighter and one heavier, McCall says. For a little more versatility, he also
    recommends adding a two-arm resistance band that you can attach to a door frame
    (from $20). "It acts like a cable machine at the gym," says McCall. "You can do a lot of
    exercises from a standing position vs. seated, which engages muscles from your
    shoulders to your hips."


    Cardio machines are hard to afford with a limited budget, but you can ﬁnd indoor
    stationary bikes for less than $500 and rowing machines for less than $800. Quality
    varies, and CR does not currently test these machines.

https://patch.com/new-york/west-village/s/h692w/consumer-reports-picks-best-equipment-home-gym                    4/9
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           Consumer Reports           1-6Equipment
                                                            Picks The Best  FiledFor
                                                                                   12/28/20
                                                                                     A Home Gym Page
                                                                                                | Patch 6 of 66

    If you already have an outdoor bike, mounting it on a bike trainer ($100 and up) lets you
    easily convert it into an indoor cardio machine.


    A jump rope (from $10) is another versatile option with a small price: It can provide an
    excellent cardio workout (and is good for circuit training), as long as you have high
    ceilings or outdoor space.


    If you're considering buying a used treadmill, see our tips for choosing one that is
    likelier to last. Quality treadmills for less than $1,000 can be hard to come by, but if that
    is all you want in your home gym, CR recommends several treadmills right around this
    price. The Nautilus T616 ($1,000, shown) is durable, well-constructed, and easy to use.


    To see more treadmills from CR's reviews of 34 models from Bowﬂex, Nautilus,
    Peloton, Precor, and others, check our treadmill ratings and our buying guide for more
    information.


    If You Want to Spend $1,000 to $3,000

    Keep the mat, weights, bands, and jump rope, and add a stability ball or a ball-bench
    hybrid (you can lift it, use it as a weight bench, or stand on it). McCall also recommends
    a suspension trainer (less than $200), such as the TRX, which anchors in a door frame
    and adds an extra stability challenge to body weight exercises.


    For cardio, you have a few more options in this price range. With treadmills at this price,
    says Anzalone, expect a little more horsepower, a slightly thicker deck, a slightly larger
    running surface, and more connectivity (like Bluetooth) options than you'd get with the
    least expensive models.


    You can get a fully featured folding treadmill (good for tight spaces) like the Sole F80 for
    about $1,500. It comes with a chest strap heart rate monitor (key for tracking your
    intensity and progress over time) and a variety of exercise programs.


    An elliptical can also be a smart addition for low-impact cardio. Within this price range,
    you can get a relatively heavy-duty machine with options for resistance, a wide variety
    of exercise programs, and nicer displays than you'd ﬁnd with the least expensive
    models, Anzalone says.

https://patch.com/new-york/west-village/s/h692w/consumer-reports-picks-best-equipment-home-gym                    5/9
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           Consumer Reports           1-6Equipment
                                                            Picks The Best  FiledFor
                                                                                   12/28/20
                                                                                     A Home Gym Page
                                                                                                | Patch 7 of 66

    The Schwinn 470, $900, is a solid machine that comes with 11 different incline levels to
    help customize your workout. And the price is a relative steal—less than half that of
    some similar models.


    To see more ellipticals from CR's reviews of 28 models from LifeFitness, Sole,
    Schwinn, True, and others, check our elliptical ratings and our buying guide for more
    information.


    If You Want To Spend $3,000 To $8,000+

    Plan for all of the above resistance training equipment, but expand your weight
    collection. If space is a concern, look into adjustable dumbbells that range from 3 to 50
    pounds in one compact set.


    You don't need a multi-gym, a large piece of equipment that allows you to do different
    strength moves with a range of weight (usually in a seated position).


    "I think even at high budgets, functional equipment options (dumbbells and a
    suspension trainer) add more value, versatility, and bang for your buck than a multi-
    gym," says Piercy at The LAB in New Jersey.


    If you do want to go the multi-gym route, he recommends a cable-based machine,
    which is more versatile and challenging.


    Looking for more instruction for your weight workouts? Interactive home gyms such as
    Mirror and Tonal ($1,500 and up), where a virtual trainer (via a large display) walks you
    through moves for a variety of workouts—including Pilates, boxing, and yoga—are
    designed to make it feel like you have a trainer in the room with you.


    Add a ﬁtness tracker or smartwatch if you want to monitor your stats during exercise
    and track your progress over time.


    With cardio machines in this high-end range, you'll get larger, high-deﬁnition displays
    on treadmills and even access to live content, meaning you can take classes in real time
    with other people around the world.



https://patch.com/new-york/west-village/s/h692w/consumer-reports-picks-best-equipment-home-gym                    6/9
10/4/2020               Case 1:20-cv-10959-LGS      Document
                                          Consumer Reports           1-6Equipment
                                                           Picks The Best  FiledFor
                                                                                  12/28/20
                                                                                    A Home Gym Page
                                                                                               | Patch 8 of 66

    The Peloton Tread treadmill, $4,300—top-rated by CR's testers—does this well, with a
    wide variety of content (provided via a built-in app, $39 per month) for running and
    walking, yoga, weights, and more. If you're missing the social aspect that a gym
    provides, this option can be very appealing. (Deliveries of the Peloton Tread were
    temporarily suspended in the midst of the coronavirus pandemic. The company has
    resumed deliveries to certain areas.)


    When it comes to high-end treadmills, Peloton is not your only option. Our treadmill
    ratings include sturdy, versatile models from Precor and Sole.


    Pair your weights, virtual classes, and treadmill with a bike or rower ($500 and up) and
    you'll start to wonder why you ever left your house to go to a gym at all.



    Consumer Reports is an independent, nonproﬁt testing and advocacy organization. Since 1936,
    we have provided unbiased, evidence-based information and advocated to protect consumers
    rights and safety. Sign up for a free CR newsletter to get expert insights delivered to your inbox.
    This story was originally published by Consumer Reports on June 29, 2020.

       Consumer News


       Thank           Reply           Share




                                                              See more local news

                                                                      Loading...
 Latest News Nearby

       1.    West Village, NY News
            Almost Entire NYU Paper Resigns | West Village Week In Review

      2.     West Village, NY News
            New Art Installation Coming To A Plaza In The Flatiron District

      3.     New York City, NY News
            CDC Stresses Vaccines As New York Enters Flu Season

      4.     New York City, NY News
            NYC Restaurants Go Months Without Inspections During Coronavirus

      5.     Across America, US News
                     d                  i     ‘ h                                     ld i ’
https://patch.com/new-york/west-village/s/h692w/consumer-reports-picks-best-equipment-home-gym   il   i          7/9
10/4/2020                Case 1:20-cv-10959-LGS      Document
                                           Consumer Reports           1-6Equipment
                                                            Picks The Best  FiledFor
                                                                                   12/28/20
                                                                                     A Home Gym Page
                                                                                                | Patch 9 of 66
            13 Good News Stories: ‘She Gave So Mommy Could Live’; Family Pies




                                                   Find out what’s happening in your
                                                      community on the Patch app




                                                  Stay up to date on crime and safety
                                                    with the Neighbors app by Ring




  Nearby Communities
  SoHo-Little Italy
  Chelsea
  Gramercy-Murray Hill
  East Village
  Tribeca-FiDi
  Across New York
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
https://patch.com/new-york/west-village/s/h692w/consumer-reports-picks-best-equipment-home-gym                    8/9
10/4/2020               Case 1:20-cv-10959-LGS
                                           Consumer Document
                                                    Reports Picks The1-6    Filed For
                                                                     Best Equipment 12/28/20
                                                                                      A Home GymPage
                                                                                                | Patch 10 of 66
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                             Terms of Use         Privacy Policy

                                                    © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/west-village/s/h692w/consumer-reports-picks-best-equipment-home-gym                     9/9
10/4/2020                  Case 1:20-cv-10959-LGS      Document
                                            Consumer Reports             1-6
                                                             Picks The Best      Filed
                                                                            Equipment For12/28/20      Page
                                                                                         A Home Gym | News     11 of 66
                                                                                                           Break

        Download News Break APP    |        Add to Chrome                                        Publishers      Advertisers   About          Mission      Careers      Contact


                                                            Home          Local         Classifieds                             Your city or ZIP code                  Sign in



News Break                Consumer Reports Picks The Best Equipmen...


Consumer Reports Picks The Best Equipment For A
Home Gym
        Cherry Hill Patch
                                   Follow
        07-10




                                                                                                                                   Trending People

                                                                                                                                               Donald Trump
                                                                                                                                               Donald John Trump is the 45th
                                                                                                                                               President of the United States, in…

                                                                                                                                               Joe Biden
                                                                                                                                               Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                               is an American politician who is…

                                                                                                                                               Melania Trump
                                                                                                                                               Melania Trump is the First Lady of
                                                                                                                                               the United States of America. He…

                                                                                                                                               Mark Meadows


                                                                                                                                               Kellyanne Conway
                                                                                                                                               Kellyanne Conway is an American
Consumer Reports has no relationship with advertisers on this site. Months after                                                               political analyst and pollster, wh…
COVID-19 first began spreading in the U.S., many states have loosened their
lockdowns. Gyms are reopening, though often with new restrictions in place, in many
states already and are set to open soon in others.                                                                               Trending News

  Coronavirus Disease 2019             Exercise Equipment         Consumer Reports           COVID-19 Pandemic


  Gym           Surface     Lockdown          Strength Training       San Diego        Sports Equipment


  Boxing Equipment          Indoor Air Quality       Nautilus        Precor       C.S.C.S.



                                                                                                                                  Axios | 1d
                                                 Read Full Story

                                                                                                                                 GOP fears worst yet to
Sponsored Stories                                                                                                                come
                                                                                       Recommended by
                                                                                                                                       3303        5272       Share




                                                                                                                                  NBC News | 1d




https://www.newsbreak.com/news/1598240403359/consumer-reports-picks-the-best-equipment-for-a-home-gym                                                                                1/5
10/4/2020                Case 1:20-cv-10959-LGS             Document
                                                Consumer Reports             1-6
                                                                 Picks The Best       Filed
                                                                                Equipment For12/28/20       Page
                                                                                              A Home Gym | News  Break 12 of 66
        Download News Break APP | Add to Chrome                                Publishers    Advertisers     TrumpMission
                                                                                                           About           'doing Careers
                                                                                                                                   very well'
                                                                                                                                           Contact

                                                                                                             during first night at Walter
                                                Home       Local       Classifieds                           Your city or ZIP code        Sign in
                                                                                                             Reed hospital for Covid-19
                                                                                                             treatment
Comments / 0                                                                                                   5219    11144     Share


                                       Sign in    to post a message
                                                                                                             Paid Content           by




Published by
       Cherry Hill Patch                                                                         Follow

Around Cherry Hill: No Tax Increase In Proposed Budget
CHERRY HILL, NJ — Check here for all the latest news in Cherry Hill. CHERRY HILL, NJ — The New York Stock
Exchange has warned the owner of the Cherry Hill Mall and two other South Jersey malls that it is in non-…

    Comment         Share



Coronavirus Pandemic Tests Strength Of U.S. Grandfamilies: Report
ACROSS AMERICA — Since the start of the coronavirus pandemic, grandparents and older Americans were
given the same, stern guidance: Keep yourself safe from infection. Avoid interaction with others. Visit…

    Comment         Share




Related
                                                                               Recommended by



      Sponsored          4/5
  moneyworlddaily.com




boxrox.com | 6d

Gym Owners: Free Trials Are No Longer The Best Way to Start CrossFit
Chris Cooper, founder of gym mentorship company Two-Brain Business, knows there are better ways to…

    Comment         Share



doctortipster.com | 11d

An excellent home gym under $ 1000
If you have a budget of less than $ 1000 but more than $ 500, you can get an impressive home gym. With th…

    Comment         Share



doctortipster.com | 9d


https://www.newsbreak.com/news/1598240403359/consumer-reports-picks-the-best-equipment-for-a-home-gym                                           2/5
10/4/2020                      Case 1:20-cv-10959-LGS      Document
                                                Consumer Reports             1-6
                                                                 Picks The Best      Filed
                                                                                Equipment For12/28/20      Page
                                                                                             A Home Gym | News     13 of 66
                                                                                                               Break
5 sets of adjustable dumbbells for your
       Download News Break APP |
                                         home gym
                                   Add to Chrome                                                 Publishers       Advertisers   About     Mission        Careers   Contact
If you're looking for dumbbells for your home gym, you can always go for the adjustable dumbbells. Buying…
                                                            Home          Local         Classifieds                              Your city or ZIP code             Sign in
    Comment            Share



       Cherry Hill Patch
                                                                                                              Follow
       20d

Coronavirus Life: Consumer Reports Offers Tips On Avoiding COVID-19 Scams
Older adults are often targeted with phony treatments and fake contact tracing. Some tips on staying safe..…

    Comment            Share



6abc.com | 11d

Consumer Reports: Getting fall DIY projects done
It is feeling like fall and if you're starting to panic because you didn't get to all those DIY projects on your list…

    Comment            Share



Channel 3000 | 11d

Consumer Reports: Removing stains from kids’ clothing
Back to school might look a little different this year, but some things never change, like kids’ exceptional…

    Comment            Share



dailycoffeenews.com | 4d

Consumers’ Home, Work and Travel Coffee Trends Outlined in Melitta Report
A recent survey of U.S. coffee drinkers commissioned by Melitta found increased consumption of brewed…

    Comment            Share



verywellfit.com | 13d

The Best Way To Clean Your Exercise Equipment
If you’re like a lot of gym-goers, getting back into a routine is something you need for both your physical and…

    Comment            Share



  Indianapolis, IN | Fox 59 | 11d

How to spot best consumer products of 2020
INDIANAPOLIS– Every year we get a look at the most innovative consumer products for the year. But how…

    Comment            Share



Tech Times | 9d

Steel Bite Pro Shocking 2020 Consumer Review Research Report
Steel Bite Pro is a high quality dental supplement formula with ingredients formulated by Thomas Spear tha…

    Comment            Share



localsyr.com | 9d

Consumer Reports: Making the best smoothie may not come down to what blender you use
CONSUMER REPORTS — If you aren’t getting that perfectly blended smoothie at home, it may not be your…

    Comment            Share



slickdeals.net | 4d

Inspire Fitness FTX Home Gym available at CostCo $1299.99
If you purchase something through a post on our site, Slickdeals may get a small share of the sale. Sign up…

    Comment            Share



slickdeals.net | 11d

https://www.newsbreak.com/news/1598240403359/consumer-reports-picks-the-best-equipment-for-a-home-gym                                                                        3/5
10/4/2020                     Case 1:20-cv-10959-LGS      Document
                                               Consumer Reports             1-6
                                                                Picks The Best      Filed
                                                                               Equipment For12/28/20      Page
                                                                                            A Home Gym | News     14 of 66
                                                                                                              Break
ProForm Sport Olympic Weight / Squat
      Download News Break APP |
                                      Rack XT Home Gym - $100
                                 Add to Chrome                                             Publishers       Advertisers   About     Mission        Careers   Contact
This product is not eligible for promotional offers and coupons. However, you are able to earn and redeem…
                                                        Home          Local        Classifieds                             Your city or ZIP code             Sign in
    Comment           Share



seattlepi.com | 9d

Get a portable BodyBoss home gym for $50 off, today only
Home workouts are still on the rise in 2020, with people upgrading their home gym setup. If you're still on th…

    Comment           Share



Thrive Global | 13d

Exercising At Home During The Pandemic But Can’t Get To The Gym?
Middle-age creep isn’t the jerk in a trench coat leaning over your shoulder with a camera phone. It’s the add…

    Comment           Share



mensjournal.com | 4d

The Hyfit Gear 1 Portable Home Gym Tracks Your Performance For You
Men’s Journal aims to feature only the best products and services. We update when possible, but deals…

    Comment           Share



thedoctorstv.com | 4d

The At-Home Full Body Workout to Do When Your Gym Is Closed
Your gym might be closed and finding workout equipment like dumbbells can be nearly impossible right no…

    Comment           Share



       MotorBiscuit
                                                                                                        Follow
       12d

Consumer Reports Posted a Car Recall Guide That You Should Read
Recalls aren’t as common as the internet makes them seem. In fact, they are pretty uncommon, and becaus…

    Comment           Share



Woodlands Online& LLC | 13d

The Best Methods for Downsizing a Home
Downsizing is the mark of a new beginning, which may spark enthusiasm, trepidation or mixed emotions. Y…

    Comment           Share



       Mental_Floss
                                                                                                        Follow
       10d

Thursday’s Best Amazon Deals Include Phone Chargers, Home Workout Equipment, and Fall
Clothes
Today on Amazon, you can get up to 40 percent off a range of phone chargers from Anker, including models…

    Comment           Share




Sponsored Link                                                                    Recommended by




https://www.newsbreak.com/news/1598240403359/consumer-reports-picks-the-best-equipment-for-a-home-gym                                                                  4/5
10/4/2020                 Case 1:20-cv-10959-LGS      Document
                                           Consumer Reports             1-6
                                                            Picks The Best      Filed
                                                                           Equipment For12/28/20      Page
                                                                                        A Home Gym | News     15 of 66
                                                                                                          Break

       Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                     Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Recommended Cities

     NYC News                                                                    Detroit News
     Denver News                                                                 Chicago News
     Austin News                                                                 San Jose News
     Columbus News                                                               Fort Worth News
     Phoenix News                                                                San Diego News

     Company                                                                     Local News

    About                                                                        Map
    Mission                                                                      Publishers
    Contact                                                                      Advertisers
    Careers

    Legal                                                                        Support

    Do Not Sell My Info                                                          Help Center

    Topics

    Election 2020
    Coronavirus




                                                                  Terms of Use    Privacy Policy

                                                            © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/1598240403359/consumer-reports-picks-the-best-equipment-for-a-home-gym                                                          5/5
9/27/2020               Case 1:20-cv-10959-LGS            Document
                                  Coronavirus Life: Consumer               1-6
                                                             Reports Has Tips     Filed
                                                                              On How     12/28/20
                                                                                     To Make             Page
                                                                                             Your Annoying       16Soof| Patch
                                                                                                           Mask Less      66

                                                                                                                                             Sign up

                                                                Upper East Side, NY
               News Feed                               Neighbor Posts                               Classiﬁeds                          Calendar


                             Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Health & Fitness
   Shared from Across America, US

   Coronavirus Life: Consumer Reports Has Tips On How To
   Make Your Annoying Mask Less So
   Wearing a mask is key to slowing the spread of COVID-19. Here's how to make
   yours more comfortable and effective.
   By Consumer Reports, News Partner
   Aug 20, 2020 9:33 am ET

         Like 1.6K      Share                                                                                                               Replies (11)




https://patch.com/new-york/upper-east-side-nyc/s/h7rwt/coronavirus-life-consumer-reports-has-tips-how-make-your-annoying-mask-less-so                      1/8
9/27/2020               Case 1:20-cv-10959-LGS            Document
                                  Coronavirus Life: Consumer               1-6
                                                             Reports Has Tips     Filed
                                                                              On How     12/28/20
                                                                                     To Make             Page
                                                                                             Your Annoying       17Soof| Patch
                                                                                                           Mask Less      66




     Even months into the coronavirus pandemic, mask wearing can be problematic. Consumer Reports has some
     tips.a (Colin Miner/Patch)


     Consumer Reports has no relationship with advertisers on this site.

     From Consumer Reports:


     By Hallie Levine


     To help contain COVID-19, one of the most important things you can do is wear a mask.
     Especially when paired with physical distancing, wearing masks is "the single best way,
     short of a lockdown, to slow the spread of the virus," says William Schaffner, M.D., a
     professor of medicine in the division of infectious diseases at the Vanderbilt University
     School of Medicine in Nashville, Tenn.



                                                                       Subscribe
https://patch.com/new-york/upper-east-side-nyc/s/h7rwt/coronavirus-life-consumer-reports-has-tips-how-make-your-annoying-mask-less-so   2/8
9/27/2020               Case 1:20-cv-10959-LGS            Document
                                  Coronavirus Life: Consumer               1-6
                                                             Reports Has Tips     Filed
                                                                              On How     12/28/20
                                                                                     To Make             Page
                                                                                             Your Annoying       18Soof| Patch
                                                                                                           Mask Less      66



     But small annoyances can discourage people from wearing masks, Schaffner says, even
     when they know they should. "These may seem like minor problems, but if the new
     normal is going to be mask wearing for months, then they need attention," he says.


     The good news is that the things that may bug you about masks are mostly ﬁxable. Even
     when they aren't, there are steps you can take to minimize them. Here, we have some
     mask ﬁxes for ﬁve common annoyances.


     Glasses Getting Fogged Up

     Why it happens: "The hot air from your breath escapes from the top of your mask and
     lands on the cooler surface of your lens," says Marie Budev, D.O., a pulmonary medicine
     specialist at the Cleveland Clinic. But this is generally only an issue if your mask doesn't
     ﬁt your face well, she adds. That's when warm air can escape.


     How to ﬁx it: Look for a mask with a metal wire sewn in that goes over your nose bridge,
     as many reusable cotton face coverings do. Then you can pinch the top of your mask so
     that it ﬁts the shape of your nose, says Sidney Gicheru, M.D., clinical spokesperson for
     the American Academy of Ophthalmology and medical director at LaserCare Eye Center
     in Dallas. If possible, tighten the sides of your mask as well, by adjusting the straps, so it
     ﬁts snugly.


     Still foggy? You can try putting medical tape or an adhesive bandage on the bridge of
     your nose to close the gap between your nose and your mask.


     Another trick: Budev recommends rinsing your glasses with a little soap and water
     before putting on your mask. "The little bit of soap foam left will help prevent water
     from building up and fogging your lens," she says. Or apply special anti-fogging
     solutions or sprays designed for glasses. You can ﬁnd them in many drugstores or
     online.


     'Maskacne' Appearing On Your Nose Or Chin



https://patch.com/new-york/upper-east-side-nyc/s/h7rwt/coronavirus-life-consumer-reports-has-tips-how-make-your-annoying-mask-less-so   3/8
9/27/2020               Case 1:20-cv-10959-LGS            Document
                                  Coronavirus Life: Consumer               1-6
                                                             Reports Has Tips     Filed
                                                                              On How     12/28/20
                                                                                     To Make             Page
                                                                                             Your Annoying       19Soof| Patch
                                                                                                           Mask Less      66
     Why it happens: Sweat that builds up when you wear a mask for an extended period can
     cause bacteria to build up, triggering acne, says Debra Jaliman, M.D., assistant clinical
     professor of dermatology at the Mount Sinai School of Medicine in New York. You can
     also get skin irritations and rashes.


     How to ﬁx it: Make sure your mask and your face are clean before you put it on, and
     wash your face at the end of the day or after wearing your mask for a long time. If you
     notice regular breakouts, you can apply a topical over-the-counter acne cream that
     contains benzoyl peroxide, which kills the bacteria that causes acne, or ask your
     dermatologist about prescription products, Jaliman says. A light moisturizer can also
     help control rashes.


     Difﬁculty Hearing And Communicating

     Why it happens: Even people with perfect hearing can struggle to understand others
     who are wearing a mask. "It's a physical barrier that blocks sound, and when a mask
     touches your lips, it can cause speech to be mumbled," says Douglas Hildrew, M.D., an
     ear, nose, and throat specialist at the Yale School of Medicine.


     In addition, "human beings are emotional creatures, and even if we don't lip read, we
     get a lot of information from visual cues, like whether a person is smiling, or their facial
     expression," he says.


     How to ﬁx it: If you're wearing a mask, make sure you're speaking slowly and clearly—
     and ask other mask wearers to do the same.


     "People assume that they just need to speak louder, but that's not it—it's making sure
     you speak as deliberately as possible, so that you can be understood," Hildrew says. "I
     always joke to my patients that I don't usually sound like Mr. Rogers in real life. But he
     had a way of choosing his words and breaking up his language so that it was clear,
     articulate, and deliberate that really worked."


     Seattle's Hearing, Speech & Deaf Center offers instructions for making a deaf-friendly
     mask, which has a clear window over the mouth to allow for lip-reading. (Some
     companies sell premade masks with a similar design.)


https://patch.com/new-york/upper-east-side-nyc/s/h7rwt/coronavirus-life-consumer-reports-has-tips-how-make-your-annoying-mask-less-so   4/8
9/27/2020               Case 1:20-cv-10959-LGS            Document
                                  Coronavirus Life: Consumer               1-6
                                                             Reports Has Tips     Filed
                                                                              On How     12/28/20
                                                                                     To Make             Page
                                                                                             Your Annoying       20Soof| Patch
                                                                                                           Mask Less      66
     Nose Or Ears Getting Irritated

     Why it happens: The elastic ear loops that help keep your mask on can create friction
     that irritates the back of your ears. Another common hot spot is the bridge of your nose.
     "The skin there is very fragile," Budev says. This can be particularly pronounced in dark
     skin, since early warning signs of a pressure ulcer or friction burn may not be as visible
     and the problem is only discovered when it gets worse, says Onyema Ogbuagu, M.D., an
     associate professor of medicine at the Yale School of Medicine.


     How to ﬁx it: Try an over-the-counter wound dressing, like DuoDERM, on areas where
     your mask rubs against your skin, which can reduce friction and prevent your skin from
     breaking down.


     Another option is to apply a thick, petroleum-based ointment like Vaseline to the bridge
     of your nose and back of your ears to prevent redness and chaﬁng, Ogbuagu says. Or
     Budev recommends buying moleskin from a drugstore and applying that to the bridge of
     your nose.


     If it's your ears that are aching, look for a mask that has ties or elastic loops you put
     around your neck and head, not one that loops behind your ears. Or, on one with ear
     loops, attach the loops to buttons sewn onto the side of a headband, rather than hooking
     them behind your ears.


     Mask Slipping Down Constantly

     Why it happens: "People come with faces of all shapes and sizes, and some men also
     have hair on their face, which also makes getting a good ﬁt more difﬁcult," Schaffner
     says.


     How to ﬁx it: A mask that is slipping is also one you will be tempted to readjust
     frequently. But once you are out and about, it's important not to touch your mask and
     risk contaminating it or your hands. Instead, before going out, make sure your mask ﬁts
     you correctly.


     "Put it on and cup your hands around the edges, then pull the mask ﬁrst up towards your
     cheeks, then down towards your chin," Schaffner says. Of course, make sure both the

https://patch.com/new-york/upper-east-side-nyc/s/h7rwt/coronavirus-life-consumer-reports-has-tips-how-make-your-annoying-mask-less-so   5/8
9/27/2020               Case 1:20-cv-10959-LGS            Document
                                  Coronavirus Life: Consumer               1-6
                                                             Reports Has Tips     Filed
                                                                              On How     12/28/20
                                                                                     To Make             Page
                                                                                             Your Annoying       21Soof| Patch
                                                                                                           Mask Less      66
     mask and your hands are clean before doing this.


     The mask should feel a little harder to breathe in, and you should notice it moving in and
     out as you breathe. If it doesn't, you need to tighten it. Adjust the ear loops (and tie a
     knot) so the mask ﬁts snugly against your face and does not gap at the sides or top.



     Consumer Reports is an independent, nonproﬁt testing and advocacy organization. Since 1936,
     we have provided unbiased, evidence-based information and advocated to protect the rights
     and safety of consumers. Sign up for a free CR newsletter to get expert insights delivered to
     your inbox. This story was originally published by Consumer Reports on August 12, 2020.

       Consumer News


        Thank (2)           Reply (11)           Share




                                                                See more local news

                                                                        Loading...
 Latest News Nearby

       1.    Upper East Side, NY News
            Upper East Side Weekly Weather Forecast

      2.     Upper East Side, NY News
            5 New Houses For Sale In The Upper East Side Area

      3.     New York City, NY News
            Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

      4.     Upper East Side, NY News
            Hunter Teachers Vote To Strike As School Reopening Nears

      5.     Upper East Side, NY News
            These Upper East Side Bathrooms Are Open Despite The Pandemic




                                                     Find out what’s happening in your
                                                        community on the Patch app
https://patch.com/new-york/upper-east-side-nyc/s/h7rwt/coronavirus-life-consumer-reports-has-tips-how-make-your-annoying-mask-less-so   6/8
9/27/2020               Case 1:20-cv-10959-LGS            Document
                                  Coronavirus Life: Consumer               1-6
                                                             Reports Has Tips     Filed
                                                                              On How     12/28/20
                                                                                     To Make             Page
                                                                                             Your Annoying       22Soof| Patch
                                                                                                           Mask Less      66




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Central Park
  New York City
  Upper West Side
  Astoria-Long Island City

  Midtown-Hell's Kitchen
  Harlem
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner

  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
https://patch.com/new-york/upper-east-side-nyc/s/h7rwt/coronavirus-life-consumer-reports-has-tips-how-make-your-annoying-mask-less-so   7/8
9/27/2020               Case 1:20-cv-10959-LGS            Document
                                  Coronavirus Life: Consumer               1-6
                                                             Reports Has Tips     Filed
                                                                              On How     12/28/20
                                                                                     To Make             Page
                                                                                             Your Annoying       23Soof| Patch
                                                                                                           Mask Less      66
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                              Terms of Use          Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/upper-east-side-nyc/s/h7rwt/coronavirus-life-consumer-reports-has-tips-how-make-your-annoying-mask-less-so   8/8
9/27/2020               Case 1:20-cv-10959-LGS             Document
                                Coronavirus Life: Consumer Reports          1-6
                                                                   Has Tips On     Filed
                                                                               How To Make 12/28/20       Page
                                                                                           Your Annoying Mask Less 24   of 66
                                                                                                                   So | News Break

       Download News Break APP   |         Add to Chrome                                   Publishers   Advertisers   About          Mission      Careers      Contact


                                                            Home      Local        Classifieds                         Your city or ZIP code                  Sign in



News Break            Coronavirus Life: Consumer Reports Has T...


Coronavirus Life: Consumer Reports Has Tips On How
To Make Your Annoying Mask Less So
      Upper East Side Patch
                                          Follow
      08-20




                                                                                                                          Trending People

                                                                                                                                      Donald Trump
                                                                                                                                      Donald John Trump is the 45th
                                                                                                                                      President of the United States, in…

                                                                                                                                      Joe Biden
                                                                                                                                      Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                      is an American politician who is…

                                                                                                                                      Chuck Schumer
                                                                                                                                      Charles Ellis Schumer (; born
                                                                                                                                      November 23, 1950) is an…

                                                                                                                                      Mitch Mcconnell
                                                                                                                                      Mitch McConnell is a US
                                                                                                                                      Republican senator who has bee…

                                                                                                                                      Joe Montana
Consumer Reports has no relationship with advertisers on this site. To help contain                                                   A football enthusiast from a
COVID-19, one of the most important things you can do is wear a mask. Especially                                                      young age, Joe Montana, started…

when paired with physical distancing, wearing masks is 'the single best way, short of a
lockdown, to slow the spread of the virus,' says William Schaffner, M.D., a professor of
medicine in the division of infectious diseases at the Vanderbilt University School of                                  Trending News
Medicine in Nashville, Tenn.

  Coronavirus Disease 2019           Social Distancing      Mask     Infection      Consumer Reports


  Cleveland Clinic     Skin Rashes          Skin Diseases      Human Skin        Perfect Skin


  American Academy Of Ophthalmology             Yale School Of Medicine       Speech & Deaf Center

                                                                                                                         The Hill | 13h
  Vanderbilt University School Of Medicine         LaserCare Eye Center


                                                                                                                        Trump renews call for pre-
                                                Read Full Story                                                         debate 'drug test'
                                                                                                                              3900        10288       Share

Sponsored Stories
                                                                                   Recommended by




                                                                                                                         CBS Miami | 1d


https://www.newsbreak.com/news/2044388331744/coronavirus-life-consumer-reports-has-tips-on-how-to-make-your-annoying-mask-less-so                                         1/5
9/27/2020                 Case 1:20-cv-10959-LGS              Document
                                   Coronavirus Life: Consumer Reports          1-6
                                                                      Has Tips On How ToFiled
                                                                                            Make 12/28/20       Page
                                                                                                 Your Annoying Mask  Less 25    of 66
                                                                                                                           So | News  Break

         Download News Break APP | Add to Chrome                                 Publishers     Advertisers      TrumpMission
                                                                                                               About           namesCareers
                                                                                                                                          Amy Coney
                                                                                                                                               Contact

                                                                                                                 Barrett as his Supreme
                                                 Home        Local       Classifieds                             Your city or ZIP code        Sign in
                                                                                                                 Court nominee
                                                                                                                      4004      5620   Share




                                                                                                                  Paid Content            by


Comments / 0

                                         Sign in     to post a message




Published by
         Upper East Side Patch                                                                        Follow

Upper East Side Weekly Weather Forecast
UPPER EAST SIDE, NY — Time for your weekly weather report, as reported by Darksky. Overcast throughout
the day. Mostly cloudy throughout the day. Heavy rain starting in the afternoon. High 75, low 69. Chance of…

    Comment            Share



5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old real-
estate listings every time you search online? You've come to the right place! To help simplify your search,…

    Comment            Share




Related
                                                                                   Recommended by



      Sponsored         1/5




         Ladders
                                                                                                      Follow
          New York, NY | 22d

If you use one of these when you shower, it could be disastrous for your health
I love a good loofah as much as the next girl. However, if not properly cleaned or stored, your self-care…

    11         Share



         BGR.com
                                                                                                      Follow
         20d


https://www.newsbreak.com/news/2044388331744/coronavirus-life-consumer-reports-has-tips-on-how-to-make-your-annoying-mask-less-so                        2/5
9/27/2020                      Case 1:20-cv-10959-LGS             Document
                                       Coronavirus Life: Consumer Reports          1-6
                                                                          Has Tips On     Filed
                                                                                      How To Make 12/28/20       Page
                                                                                                  Your Annoying Mask Less 26   of 66
                                                                                                                          So | News Break
2 symptoms  will help you tell coronavirus
      Download News Break APP |
                                             apart from the flu this fall
                                    Add to Chrome                                          Publishers       Advertisers   About     Mission        Careers   Contact
The coronavirus-flu “twindemic” threat is closing in fast, with health experts warning that a convergence of…
                                                         Home         Local        Classifieds                             Your city or ZIP code             Sign in
    212        Share



Medical News Today | 2d

Can you have coronavirus (COVID-19) without a fever?
A fever is a common symptom of coronavirus disease 19 (COVID-19). However, some people with the…

    17        Share



         99.9 KTDY
                                                                                                        Follow
         2d

New Strain of COVID-19 Bypasses Masks and Hand-washing
A new study shows the rise of a new, more contagious strain of COVID-19 that's able to bypass facial…

    715        Share



msn.com | 6d

How to have a coronavirus social routine that's as meticulous as Dr. Fauci's
Dr. Anthony Fauci works 7 days a week, breaking only to eat. But he makes sure to regularly power-walk wit…

    Comment            Share



radio.com | 3d

Will Americans have to wear face masks after a vaccine? Dr. Fauci weighs in
A half year into the pandemic, wearing face masks has almost become second nature. If you leave the hous…

    53        Share



healthday.com | 2d

Kids Much Less Prone to Coronavirus Infection Than Adults: Study
FRIDAY, Sept. 25, 2020 (HealthDay News) -- Combined data from 32 studies from around the world suggest…

    Comment            Share



         Upper East Side Patch
                                                                                                        Follow
         6d

Coronavirus Life: How To Handle Flu Season During The COVID-19 Pandemic
The flu shot is even more crucial this year. Consumer Reports offers tips on how to cope with a possible…

    Comment            Share


Jerusalem Post | 18h

Coronavirus: Cover your nose when you wear a mask, doctors say
Though the coronavirus pandemic has been ongoing nearly a year and many aspects such as social…

    Comment            Share



         Upper East Side Patch                                                                          Follow
          New York, NY | 3d

Coronavirus Life: How To Get Your Kids Back On Track With Medical And Dental Care
Many families skipped or postponed vaccines and visits during the pandemic. Though COVID-19 is still…

    Comment            Share



goodhousekeeping.com | 2d

Ask an Expert: Can Stress Actually Affect My Skin?
While it's easy to grasp the impact stress has on your attitude and energy level, you may not be fully aware …

    Comment            Share

https://www.newsbreak.com/news/2044388331744/coronavirus-life-consumer-reports-has-tips-on-how-to-make-your-annoying-mask-less-so                                      3/5
9/27/2020                   Case 1:20-cv-10959-LGS             Document
                                    Coronavirus Life: Consumer Reports          1-6
                                                                       Has Tips On     Filed
                                                                                   How To Make 12/28/20       Page
                                                                                               Your Annoying Mask Less 27   of 66
                                                                                                                       So | News Break

         Download News Break APP |        Add to Chrome                                      Publishers       Advertisers   About     Mission        Careers   Contact
  Metairie, LA | whereyat.com | 2d

Skincare Tips Unmasked: How to Care for Your Skin
                                              HomeBeneathLocal
                                                          the Mask Classifieds                                               Your city or ZIP code             Sign in
Is your face breaking out from wearing a mask? Although mask mandates have become the "new normal"…

    1          Share



         Revyuh - Latest Breaking News
                                                                                                          Follow
         29d

A vitamin capable of stopping the multiplication of coronavirus in the body
A team of scientists from the Manipal Academy of Higher Education(MAHE) and the Indian Regional Center…

    89          Share


msn.com | 14d

9 Safe Ways to Make Yourself Poop for Instant Relief, According to Doctors
Almost 1 in 5 people in the United States experience constipation and temporary feelings of blockage, and…

    5          Share



WYFF4.com | 26d

7 signs you may have had COVID-19 without realizing it, according to doctors
Pay attention to any lingering symptoms from that “bad cold.”. Whether you had a “bad cold” this winter or…

    25          Share



         EatThis
                                                                                                          Follow
          New York, NY | 7d

Dr. Fauci Warns: Don't Go Here, Ever
There's a lot of advice about how to stay safe from the coronavirus this fall, but the nation's top infectious-…

    33          Share



         Best Life
                                                                                                          Follow
          Bronx, NY | 24d

This Common Pest May Give You Coronavirus, Studies Say
Since the beginning of the COVID pandemic, scientists have discovered that humans are able to infect other…

    11          Share



         Daily Mirror
                                                                                                          Follow
         2d

Healthy man, 29, sends coronavirus warning from intensive care hospital bed
A healthy 29-year-old sent a terrifying coronavirus warning from his intensive care hospital bed. Chris Graile…

    1431          Share



         Ladders
                                                                                                          Follow
         18d

I drank warm lemon water every morning for a week and experienced a bizarre effect
These days, there are endless health and wellness trends that claim to help with bloat, immunity, skin issue…

    11          Share



         EatThis
                                                                                                          Follow
         27d

What Your Urine Says About Your Health
With the coronavirus still spreading across America, the CDC recommends you monitor your health, and on…

    7          Share




https://www.newsbreak.com/news/2044388331744/coronavirus-life-consumer-reports-has-tips-on-how-to-make-your-annoying-mask-less-so                                        4/5
9/27/2020                  Case 1:20-cv-10959-LGS             Document
                                   Coronavirus Life: Consumer Reports          1-6
                                                                      Has Tips On     Filed
                                                                                  How To Make 12/28/20       Page
                                                                                              Your Annoying Mask Less 28   of 66
                                                                                                                      So | News Break

Sponsored  Link
     Download News Break APP      |     Add to Chrome                                  Publishers
                                                                                Recommended by         Advertisers   About     Mission        Careers   Contact


                                                        Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Recommended Cities

     NYC News                                                                       Detroit News
     Denver News                                                                    Chicago News
     Austin News                                                                    San Jose News
     Columbus News                                                                  Fort Worth News
     Phoenix News                                                                   San Diego News

     Company                                                                        Local News
     About                                                                          Map
     Mission                                                                        Publishers
     Contact                                                                        Advertisers
     Careers

     Legal                                                                          Support

     Do Not Sell My Info                                                            Help Center

     Topics

     Election 2020
     Coronavirus




                                                                     Terms of Use    Privacy Policy

                                                               © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2044388331744/coronavirus-life-consumer-reports-has-tips-on-how-to-make-your-annoying-mask-less-so                                 5/5
10/4/2020               Case 1:20-cv-10959-LGS            Document
                                    Coronavirus Life: Consumer            1-6
                                                               Reports Looks     FiledYou12/28/20
                                                                             At Whether                 Page
                                                                                          Should Be Taking       29
                                                                                                           Vitamin D | of  66
                                                                                                                       Patch


                                                                                                                                            Log in

                                                             West Village, NY                   Follow

               News Feed                               Neighbor Posts                               Classiﬁeds                   Calendar


                  BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Health & Fitness
   Shared from Across America, US

   Coronavirus Life: Consumer Reports Looks At Whether You
   Should Be Taking Vitamin D
   What to know about the risk of low levels of vitamin D, and who should be
   tested.
   By Consumer Reports, News Partner
   Sep 3, 2020 2:05 pm ET | Updated Sep 3, 2020 3:19 pm ET

         Like 709       Share                                                                                                        Replies (4)




https://patch.com/new-york/west-village/s/h8bod/coronavirus-life-consumer-reports-looks-whether-you-should-be-taking-vitamin-d                       1/9
10/4/2020               Case 1:20-cv-10959-LGS            Document
                                    Coronavirus Life: Consumer            1-6
                                                               Reports Looks     FiledYou12/28/20
                                                                             At Whether                 Page
                                                                                          Should Be Taking       30
                                                                                                           Vitamin D | of  66
                                                                                                                       Patch




     While some promote vitamin D as a cure-all, there's a lack of research on its beneﬁts in relation to COVID-19. (Colin
     Miner/Patch)


     Consumer Reports Has No Relationship With Advertisers On This Site

     From Consumer Reports:


     By Janet Lee


     Vitamin D has been promoted as a cure-all. You may have seen headlines claiming that
     taking vitamin D can help prevent or even treat COVID-19, but there's no solid science to
     support that yet. A paper recently published in BMJ Nutrition, Prevention & Health
     indicated that while everyone should strive to get enough of the vitamin, there's still a
     dearth of research showing a beneﬁcial effect on COVID-19.



                                                                        Subscribe
https://patch.com/new-york/west-village/s/h8bod/coronavirus-life-consumer-reports-looks-whether-you-should-be-taking-vitamin-d   2/9
10/4/2020               Case 1:20-cv-10959-LGS            Document
                                    Coronavirus Life: Consumer            1-6
                                                               Reports Looks     FiledYou12/28/20
                                                                             At Whether                 Page
                                                                                          Should Be Taking       31
                                                                                                           Vitamin D | of  66
                                                                                                                       Patch




     But there's a connection between vitamin D levels and the risk of respiratory infections
     in general. The vitamin plays many roles throughout the body. "It supports a range of
     antiviral responses," says Adrian Martineau, Ph.D., a clinical professor of respiratory
     infection and immunity at Queen Mary University of London. It boosts the ability of lung
     cells to ﬁght bacteria and viruses, among other things, he says.


     Martineau was the lead author of a 2017 analysis of 25 studies looking at the vitamin and
     respiratory illness. Published in BMJ, it involved almost 11,000 people of all ages, and
     concluded that taking a D supplement (anywhere from less than 800 to more than 2,000
     IU daily) reduced the risk of having at least one respiratory tract infection. Those who
     were very deﬁcient in the vitamin (deﬁned in this study as having blood levels below 25
     nmol/L) saw the most beneﬁt.


     This anti-inﬂammatory vitamin also puts the brakes on your immune system. "That
     might seem like a bad thing, but not all immune responses are helpful when your body
     mounts them, which is particularly well-illustrated in COVID," Martineau says. In many
     cases, severe COVID-19 symptoms result from the body's overly exuberant response to
     the virus (what's called a cytokine storm). The result is that the immune system attacks
     "friendly" tissues instead of targeting just the virus.


     The Risks Of Very Low Levels

     Martineau's ﬁndings match those of many other studies showing the beneﬁt of raising
     low levels of vitamin D for a variety of health conditions. It's well-known that having
     too little of it weakens bones, and some studies suggest there may be a link between a
     deﬁciency and a higher risk of cancer, heart attacks, strokes, and more.


     "There's no question that additional vitamin D is helpful if someone is low or deﬁcient,"
     says F. Michael Gloth III, M.D., an associate professor in the division of geriatric
     medicine at Johns Hopkins University's medical school. "But no trial has shown any
     beneﬁt for giving vitamin D in any population that's already getting enough."


     In 2018, long-awaited results from a study that looked at the effects of vitamin D and
     ﬁsh oil pills in more than 25,000 people ages 50 and older were published in The New
https://patch.com/new-york/west-village/s/h8bod/coronavirus-life-consumer-reports-looks-whether-you-should-be-taking-vitamin-d   3/9
10/4/2020               Case 1:20-cv-10959-LGS            Document
                                    Coronavirus Life: Consumer            1-6
                                                               Reports Looks     FiledYou12/28/20
                                                                             At Whether                 Page
                                                                                          Should Be Taking       32
                                                                                                           Vitamin D | of  66
                                                                                                                       Patch

     England Journal of Medicine. Known as the VITAL trial, it found that taking 2,000 IU of
     vitamin D daily didn't cut cancer or cardiovascular risks compared with a placebo. But
     few of the people in the study had low blood levels of vitamin D.


     Still, some research questions how helpful it is to raise low vitamin D levels. For
     example, doctors commonly recommend that older adults take vitamin D pills to help
     prevent falls and fractures. But a 2018 analysis of 81 studies, published in The Lancet
     Diabetes & Endocrinology, failed to support this, although only a few of the trials
     included people with really low levels.


     Moreover, too much vitamin D may actually contribute to fractures. A 2019 study
     published in JAMA found that people who took 4,000 or 10,000 IU a day saw a reduction
     in bone density compared with those who took 400 IU. (But other research shows that
     taking vitamin D with calcium may lead to slight reductions in fracture risk.)


     What Tests Can Reveal

     The most common way to measure vitamin D levels is with a blood test for 25(OH)D
     [25-hydroxyvitamin D], but it's not perfect. "There are many different versions of the
     test, and the results can vary," says Mark Moyad, M.D., director of complementary and
     alternative medicine at the University of Michigan Medical Center, who specializes in
     studying vitamins, minerals, and supplements. You can get different results from
     different labs and even after multiple tests at the same lab.


     "Many of us in geriatrics, for better or worse, do screen and do treat" vitamin D
     deﬁciencies, says Veronica Rivera, M.D., an assistant professor of geriatrics and
     palliative medicine at the Icahn School of Medicine at Mount Sinai. She admits that the
     evidence about testing and treatment is unclear. "If I'm doing yearly labs on someone, I
     may add it in. If they're having falls, I may check it. If someone has osteoporosis or
     osteopenia, I would deﬁnitely screen," she says. "The evidence is still conﬂicting, but I
     think the safe approach is to keep everyone at sufﬁcient levels and to make it easy."


     Another confounding factor is that "normal" D levels may differ depending on skin
     color. We make vitamin D when our skin is exposed to sunlight. Darker skin makes it



https://patch.com/new-york/west-village/s/h8bod/coronavirus-life-consumer-reports-looks-whether-you-should-be-taking-vitamin-d   4/9
10/4/2020               Case 1:20-cv-10959-LGS            Document
                                    Coronavirus Life: Consumer            1-6
                                                               Reports Looks     FiledYou12/28/20
                                                                             At Whether                 Page
                                                                                          Should Be Taking       33
                                                                                                           Vitamin D | of  66
                                                                                                                       Patch

     harder to synthesize the vitamin, leading to lower levels, but researchers are still trying
     to understand the health implications of that and the need for supplements.


     "The vitamin D test may also be exposing an existing health disparity," Moyad says. In
     the VITAL trial, he notes, Black people had the lowest D levels and higher rates of
     hypertension, obesity, and diabetes. It may be that those conditions contribute to low
     levels of the vitamin. And in general, people of color don't get the same quality of
     healthcare as white people. "When patients, regardless of race or ethnicity, have better
     access and equitable opportunities to improve their health," Moyad says, "their vitamin
     D levels can also increase without initially or only relying on supplements."


     Deciding On Supplements

     Ultimately, whether to get tested or take a supplement and how to do it comes down to
     having a discussion with your doctor.


     The National Academy of Medicine recommends 600 IU of vitamin D a day up to age 70;
     800 IU daily after that. "The magic number is probably between 800 and 2,000 IU a
     day," Gloth says.


     "No matter your age, you should know what your blood level is," says Christina Barth,
     R.D.N., a lecturer in nutrition at Arizona State University. If it's not optimal (50 to 80
     nmol/L), turn to food ﬁrst and then a supplement if necessary, she says. Choose vitamin
     D2 or D3 for the best absorption.


     To help you and your doctor decide whether you need a supplement, consider the
     following factors:


     • How much sun do you get? Just 15 to 20 minutes a day (on your face, arms, legs, or
     back, without sunscreen) can give you a healthy dose of vitamin D. But if you've been
     conﬁned indoors, the way many people have been this year, you may not be able to rely
     on the sun for your D. You also may need longer sun exposure to produce vitamin D in
     the winter or if you have darker skin. But more time in the sun means more exposure to
     UV rays, which can raise skin cancer risk.




https://patch.com/new-york/west-village/s/h8bod/coronavirus-life-consumer-reports-looks-whether-you-should-be-taking-vitamin-d   5/9
10/4/2020               Case 1:20-cv-10959-LGS            Document
                                    Coronavirus Life: Consumer            1-6
                                                               Reports Looks     FiledYou12/28/20
                                                                             At Whether                 Page
                                                                                          Should Be Taking       34
                                                                                                           Vitamin D | of  66
                                                                                                                       Patch

     • What's your diet like? Many foods are fortiﬁed with vitamin D, but it may still be
     challenging to get enough from food alone. Cow's milk and plant milks are fortiﬁed with
     it, as are some juices and cereals (all contain about 100 IU per cup). Fatty ﬁsh (450 IU per
     3 ounces) and egg yolks (41 IU) also have D. Mushrooms naturally increase their D levels
     when they're exposed to UV light (366 IU per half-cup).


     • How old are you? About 80 percent of older adults don't get enough D in their diet, and
     with age, skin becomes less able to make the conversion.


     • Do you smoke? That dangerous habit depletes many vitamins and can limit your body's
     ability to make D.


     • Are you obese? People who are carrying extra weight have lower levels of the vitamin.
     Losing weight may boost D counts.


     • Are you physically active? Blood levels of vitamin D may increase with more activity.


     • How's your gut? People with bowel disease or metabolic problems that affect nutrient
     absorption may run low on the vitamin.


     Editor's Note: This article also appeared in the October 2020 issue of Consumer Reports
     On Health.



     Consumer Reports is an independent, nonproﬁt testing and advocacy organization. Since 1936,
     we have provided unbiased, evidence-based information and advocated to protect the rights
     and safety of consumers. Sign up for a free CR newsletter to get expert insights delivered to
     your inbox. This article was originally published by Consumer Reports on August 22, 2020.

       Consumer News


        Thank           Reply (4)            Share




                                                                 See more local news

                                                                         Loading...
 Latest News Nearby
https://patch.com/new-york/west-village/s/h8bod/coronavirus-life-consumer-reports-looks-whether-you-should-be-taking-vitamin-d   6/9
10/4/2020               Casey 1:20-cv-10959-LGS            Document
                                     Coronavirus Life: Consumer            1-6
                                                                Reports Looks     FiledYou12/28/20
                                                                              At Whether                 Page
                                                                                           Should Be Taking       35
                                                                                                            Vitamin D | of  66
                                                                                                                        Patch



       1.    West Village, NY News
            Almost Entire NYU Paper Resigns | West Village Week In Review

      2.     West Village, NY News
            New Art Installation Coming To A Plaza In The Flatiron District

      3.     New York City, NY News
            NYC Restaurant Industry Could Lose 159K Jobs, 12K Eateries: Study

      4.     New York City, NY News
            NYC Rental Market Poised To Become Priciest In The Country: Study

      5.     Across America, US News
            13 Good News Stories: ‘She Gave So Mommy Could Live’; Family Pies




                                                     Find out what’s happening in your
                                                        community on the Patch app




                                                    Stay up to date on crime and safety
                                                      with the Neighbors app by Ring




  Nearby Communities
  SoHo-Little Italy
  Chelsea
  Gramercy-Murray Hill
  East Village
  Tribeca-FiDi
  Across New York
  View All Communities

  Topics
  Arts & Entertainment
https://patch.com/new-york/west-village/s/h8bod/coronavirus-life-consumer-reports-looks-whether-you-should-be-taking-vitamin-d   7/9
10/4/2020               Case 1:20-cv-10959-LGS            Document
                                    Coronavirus Life: Consumer            1-6
                                                               Reports Looks     FiledYou12/28/20
                                                                             At Whether                 Page
                                                                                          Should Be Taking       36
                                                                                                           Vitamin D | of  66
                                                                                                                       Patch

  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                               Terms of Use         Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.

https://patch.com/new-york/west-village/s/h8bod/coronavirus-life-consumer-reports-looks-whether-you-should-be-taking-vitamin-d   8/9
10/4/2020               Case 1:20-cv-10959-LGS            Document
                                    Coronavirus Life: Consumer            1-6
                                                               Reports Looks     FiledYou12/28/20
                                                                             At Whether                 Page
                                                                                          Should Be Taking       37
                                                                                                           Vitamin D | of  66
                                                                                                                       Patch




https://patch.com/new-york/west-village/s/h8bod/coronavirus-life-consumer-reports-looks-whether-you-should-be-taking-vitamin-d   9/9
10/4/2020               Case 1:20-cv-10959-LGS            Document
                                  Coronavirus Life: Consumer               1-6
                                                             Reports Looks At      Filed
                                                                              Whether      12/28/20
                                                                                      You Should           PageD38
                                                                                                 Be Taking Vitamin     ofBreak
                                                                                                                   | News 66
       Download News Break APP   |        Add to Chrome                                   Publishers   Advertisers   About          Mission      Careers      Contact


                                                           Home       Local       Classifieds                         Your city or ZIP code                  Sign in



News Break            Coronavirus Life: Consumer Reports Looks...


Coronavirus Life: Consumer Reports Looks At Whether
You Should Be Taking Vitamin D
      Narragansett-South Kingstown Patch
                                                           Follow
      09-03




                                                                                                                         Trending People

                                                                                                                                     Donald Trump
                                                                                                                                     Donald John Trump is the 45th
                                                                                                                                     President of the United States, in…

                                                                                                                                     Joe Biden
                                                                                                                                     Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                     is an American politician who is…

                                                                                                                                     Melania Trump
                                                                                                                                     Melania Trump is the First Lady of
                                                                                                                                     the United States of America. He…

                                                                                                                                     Mark Meadows


                                                                                                                                     Kellyanne Conway
                                                                                                                                     Kellyanne Conway is an American
What to know about the risk of low levels of vitamin D, and who should be tested.                                                    political analyst and pollster, wh…
Consumer Reports Has No Relationship With Advertisers On This Site. Vitamin D has
been promoted as a cure-all. You may have seen headlines claiming that taking
vitamin D can help prevent or even treat COVID-19, but there's no solid science to                                     Trending News
support that yet. A paper recently published in BMJ Nutrition, Prevention & Health
indicated that while everyone should strive to get enough of the vitamin, there's still a
dearth of research showing a beneficial effect on COVID-19.

  The BMJ       Respiratory Tract Infection       Coronavirus Disease 2019


  The New England Journal Of Medicine          Nutrition      Geriatrics      Calcium     Diabetes
                                                                                                                        Fox News | 6h
  BMJ Nutrition , Prevention & Health       Queen Mary University Of London


  Johns Hopkins University       R.D.N.       Arizona State University     Icahn School Of Medicine
                                                                                                                       Trump could be discharged
                                                                                                                       from the hospital as soon
  National Academy Of Medicine
                                                                                                                       as Monday
                                                                                                                             4560        4822       Share
                                               Read Full Story


Sponsored Stories
                                                                                  Recommended by



                                                                                                                        CBS New York | 1d


https://www.newsbreak.com/news/2053799165540/coronavirus-life-consumer-reports-looks-at-whether-you-should-be-taking-vitamin-d                                             1/5
10/4/2020                      Case 1:20-cv-10959-LGS            Document
                                         Coronavirus Life: Consumer               1-6
                                                                    Reports Looks At      Filed
                                                                                     Whether      12/28/20
                                                                                             You Should           PageD39
                                                                                                        Be Taking Vitamin     ofBreak
                                                                                                                          | News 66
         Download News Break APP     |     Add to Chrome                                     Publishers       Advertisers   About          Mission     Careers        Contact
                                                                                                                             Trump's physician says he
                                                           Home         Local        Classifieds                             is fever-free
                                                                                                                             Your city or ZIP code and notSign in

                                                                                                                             currently on oxygen
                                                                                                                                    5541        6486      Share




                                                                                                                              Paid Content                       by




Comments / 0

                                           Sign in    to post a message




Published by
         Narragansett-South Kingstown Patch                                                               Follow

Narragansett-South Kingstown Weekly Weather Forecast
What to expect from the weather this week in the Narragansett-South Kingstown area. NARRAGANSETT-
SOUTH KINGSTOWN, RI — Time for your weekly weather report, as reported by Darksky. Sunday, October 4.…

    Comment            Share



5 New Houses For Sale In The Narragansett-South Kingstown Area
Look inside the latest homes available in the Narragansett-South Kingstown area. NARRAGANSETT-SOUTH
KINGSTOWN, RI — On the hunt for a new home, and want the latest listings on what's available near you?…

    Comment            Share




Related
                                                                                    Recommended by



      Sponsored         1/5




         Best Life
                                                                                                          Follow
         25d

These 2 Symptoms Tell You Whether It's COVID-19 or the Flu
If you aren't familiar with the term "twindemic" yet, you will be soon. It's the new shorthand for the…

    15         Share


https://www.newsbreak.com/news/2053799165540/coronavirus-life-consumer-reports-looks-at-whether-you-should-be-taking-vitamin-d                                                  2/5
10/4/2020                        Case 1:20-cv-10959-LGS            Document
                                           Coronavirus Life: Consumer               1-6
                                                                      Reports Looks At      Filed
                                                                                       Whether      12/28/20
                                                                                               You Should           PageD40
                                                                                                          Be Taking Vitamin     ofBreak
                                                                                                                            | News 66
          Download News Break APP      |     Add to Chrome                                  Publishers       Advertisers   About     Mission        Careers   Contact
         Best Life
                                                                                                         Follow
         17d
                                            Home       Local     Classifieds                                                Your city or ZIP code             Sign in
You Might Have Had COVID If You Had This Symptom in December, Study Finds
The idea that many COVID cases are asymptomatic has plenty of us holding on to the hope that we've…

    71          Share



         TweakTown.com
                                                                                                         Follow
         26d

Low levels of this vitamin raise risk of COVID-19 infection by 2 times
Researchers have found that if you have low levels of this vitamin, you have an increased risk of developing …

    17          Share



msn.com | 27d

This vitamin could help lower your risk of COVID-19
A new study from the University of Chicago indicates that a lack of vitamin D could lead to more severe…

    5          Share



         Best Life
                                                                                                         Follow
         20d

The 2 Vitamins Dr. Fauci Says You Should Take to Boost Immunity
Your immune system is responsible for fighting off viruses, but it can only do so properly if it is strong and…

    62          Share



msn.com | 6d

Dr. Fauci says this simple drug that’s already available might reduce coronavirus risks
A new coronavirus study shows that vitamin D deficiency increases the risk of COVID-19 complications and…

    39          Share



getsurrey | 6d

Using a special nasal spray twice a week could stop you from catching coronavirus
A nasal spray given once or twice a week could offer protection against coronavirus, according to new…

    Comment              Share



One Green Planet | 7d

Bill Gates Gives an End Date for the Coronavirus Pandemic
Bill Gates, the Microsoft co-founder and philanthropist known for the Bill & Melinda Gates Foundation spoke…

    393          Share



         BGR.com
                                                                                                         Follow
         26d

2 symptoms will help you tell coronavirus apart from the flu this fall
The coronavirus-flu “twindemic” threat is closing in fast, with health experts warning that a convergence of…

    215          Share



msn.com | 1d

COVID Symptoms Usually Appear in This Order, Study Finds
COVID Symptoms Usually Appear in This Order, Study Finds. You've heard of the main signs of coronavirus…

    56          Share



msn.com | 19d

5 Signs of Vitamin D Deficiency You Should Never Ignore

https://www.newsbreak.com/news/2053799165540/coronavirus-life-consumer-reports-looks-at-whether-you-should-be-taking-vitamin-d                                          3/5
10/4/2020                        Case 1:20-cv-10959-LGS            Document
                                           Coronavirus Life: Consumer               1-6
                                                                      Reports Looks At      Filed
                                                                                       Whether      12/28/20
                                                                                               You Should           PageD41
                                                                                                          Be Taking Vitamin     ofBreak
                                                                                                                            | News 66
5 Signs Download
        of Vitamin D Deficiency You Should
                 News Break APP |
                                           Never Ignore. It's common knowledge that 15 Publishers
                                       Add to Chrome
                                                                                       to 20 minutes in…
                                                                                                      Advertisers   About     Mission        Careers   Contact

    5          Share
                                                          Home          Local         Classifieds                    Your city or ZIP code             Sign in

msn.com | 18d

I'm a Doctor and This Vitamin May Reduce Your COVID Risk
I'm a Doctor and This Vitamin May Reduce Your COVID Risk. As a doctor, I have been scratching my head an…

    52          Share



kentlive.news | 11d

Eight different types of skin rashes could be a symptom of coronavirus - here's what to look
for
As many as eight different types of skin rash could be a sign you have coronavirus - and especially in kids.…

    Comment              Share



         Revyuh - Latest Breaking News
                                                                                                         Follow
         21d

Vitamins capable of preventing coronavirus and strengthening your immune system
“Vitamin D is important to the function of the immune system and vitamin D supplements have previously…

    Comment              Share



MindBodyGreen | 25d

Vitamin D Nearly Eliminated COVID Hospitalizations, In New Study
As scientists and doctors search for an effective COVID-19 treatment, we've been exploring the burgeoning…

    5          Share



msn.com | 24d

The One Place in Your Body COVID Lives Long After You Recover, Study Says
While we initially thought the novel coronavirus was a respiratory illness, COVID-19 quickly revealed itself to…

    10          Share



Metro.co.uk | 6d

New nasal spray treatment causes ‘a rapid eradication’ of coronavirus
A new nasal treatment developed to boost the natural human immune system to prevent the common cold…

    Comment              Share



msn.com | 8d

Vitamin D 'cuts chance of coronavirus death by half', study finds
Patients who take a daily dose of vitamin D are less likely to experience complications and die from…

    10          Share



msn.com | 9d

Signs and symptoms of vitamin A deficiency — and how to treat it
One of the first signs of vitamin A deficiency is poor vision at night or in dim lights. People with intestinal…

    Comment              Share



         Daily Mirror
                                                                                                         Follow
         2d

'Move over coronavirus - there's a bigger problem threatening lives'
When you go to bed tonight after wearing your mask for the majority of the day and cleansing at every…

    143          Share




https://www.newsbreak.com/news/2053799165540/coronavirus-life-consumer-reports-looks-at-whether-you-should-be-taking-vitamin-d                                   4/5
10/4/2020                  Case 1:20-cv-10959-LGS            Document
                                     Coronavirus Life: Consumer               1-6
                                                                Reports Looks At      Filed
                                                                                 Whether      12/28/20
                                                                                         You Should           PageD42
                                                                                                    Be Taking Vitamin     ofBreak
                                                                                                                      | News 66
Sponsored  Link
     Download News Break APP     |     Add to Chrome                                  Publishers
                                                                               Recommended by         Advertisers   About     Mission        Careers   Contact


                                                       Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Recommended Cities

     NYC News                                                                      Detroit News
     Denver News                                                                   Chicago News
     Austin News                                                                   San Jose News
     Columbus News                                                                 Fort Worth News
     Phoenix News                                                                  San Diego News

     Company                                                                       Local News

     About                                                                         Map
     Mission                                                                       Publishers
     Contact                                                                       Advertisers
     Careers

     Legal                                                                         Support

     Do Not Sell My Info                                                           Help Center

     Topics

     Election 2020
     Coronavirus




                                                                    Terms of Use    Privacy Policy

                                                              © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2053799165540/coronavirus-life-consumer-reports-looks-at-whether-you-should-be-taking-vitamin-d                                   5/5
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                             Cuomo Declares           1-6 Filed
                                                            State Of Emergency        12/28/20
                                                                               After Isaias Destruction |Page
                                                                                                         Patch 43 of 66


                                                                                                                           Sign up

                                                                  Upper East Side, NY
               News Feed                                Neighbor Posts                                Classiﬁeds      Calendar


                              Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Weather
   Shared from New York City, NY

   Cuomo Declares State Of Emergency After Isaias
   Destruction
   New York City and other counties hit by the storm will get direct state help under
   the declaration made Wednesday.
   By Matt Troutman, Patch Staff
   Aug 5, 2020 4:58 pm ET

         Like 138       Share                                                                                             Replies (4)




https://patch.com/new-york/upper-east-side-nyc/s/h77ol/cuomo-declares-state-emergency-after-isaias-destruction                          1/10
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                             Cuomo Declares           1-6 Filed
                                                            State Of Emergency        12/28/20
                                                                               After Isaias Destruction |Page
                                                                                                         Patch 44 of 66




     Gov. Andrew Cuomo declared a state of emergency for New York City and other counties hit by Tropical Storm
     Isaias. (Matt Troutman/Patch)


     NEW YORK CITY — Gov. Andrew Cuomo declared a state of emergency following a wave
     of destruction from Tropical Storm Isaias.


     New York City and other counties will get direct state help from the Wednesday
     declaration for ongoing storm cleanup efforts.


     "We're taking an all-hands-on-deck approach and activating every resource at our
     disposal to expedite communities' recovery from the impacts of Tropical Storm Isaias,"
     Cuomo said in a statement. "The State is working closely with local governments to help
     ensure they have the help they need to get back on their feet."



                                                                         Subscribe

https://patch.com/new-york/upper-east-side-nyc/s/h77ol/cuomo-declares-state-emergency-after-isaias-destruction            2/10
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                             Cuomo Declares           1-6 Filed
                                                            State Of Emergency        12/28/20
                                                                               After Isaias Destruction |Page
                                                                                                         Patch 45 of 66




     Isaias struck New York City on Tuesday with high winds that left branches and downed
     trees across neighborhoods.


     Roughly 90,000 Con Edison customers in New York City remained without power on
     Wednesday, with no timetable as to when it would be reconnected. Con Ed said that the
     storm outage was the second worst in its history, beaten only by Superstorm Sandy in
     2012 when 1.1 million customers were left powerless.


     Cuomo blasted Con Ed and other utility companies for their response, which left about
     703,000 New Yorkers statewide without power. He said the state would investigate.


     The emergency declaration allows state agencies to provide direct support to local
     governments, according to a release.


        Thank (1)           Reply (4)            Share




     More from Upper East Side

    Business | Sep 9
    Weekend Shopping Event Aims To Revive Madison Avenue



    Traﬃc & Transit | Sep 4
    Proposed East River Bike Bridge Wins CB Committee's
    Backing


    Business | 6d
    Bed Bath & Beyond To Close Upper East Side Store: Report




                                                                  See more local news



     Local Events                                                                                                   + Post event

https://patch.com/new-york/upper-east-side-nyc/s/h77ol/cuomo-declares-state-emergency-after-isaias-destruction                     3/10
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                             Cuomo Declares           1-6 Filed
                                                            State Of Emergency        12/28/20
                                                                               After Isaias Destruction |Page
                                                                                                         Patch 46 of 66


     Upcoming

      After COVID-19: What's Next for East Harlem?
      Tue, Sep 29, 2020 at 6:00 PM
      Upper East Side, NY




      MSNBC Anchor, ALICIA MENENDEZ on Anne Klein's WOMEN
      WHO DO Series
      Wed, Sep 30, 2020 at 12:00 PM
      Upper East Side, NY



      Book Club: Energy Medicine: The Science and Mystery of Healing
      Wed, Sep 30, 2020 at 6:00 PM
      Upper East Side, NY




     Featured

      Open House Great Location
      Sun, Sep 27, 2020 at 1:00 PM




      NYC High School Admissions Has Changed: Now What?
      Mon, Sep 28, 2020 at 7:00 PM




      WEBINAR: Quarterly Investment Outlook
      Wed, Oct 7, 2020 at 7:00 PM




                                                                     See more events



     Neighbor Posts                                                                                              + Ask a Question

    Local Question
              Nanci Zimmerman, Neighbor
              Upper East Side, NY | 1d

https://patch.com/new-york/upper-east-side-nyc/s/h77ol/cuomo-declares-state-emergency-after-isaias-destruction                      4/10
9/27/2020         Case 1:20-cv-10959-LGS        Document
                                         Cuomo Declares           1-6 Filed
                                                        State Of Emergency        12/28/20
                                                                           After Isaias Destruction |Page
                                                                                                     Patch 47 of 66

    I have not been following NY State politics as closely as I should, so when I recently saw posters in
    my neighborhood for Judith Graham running for State Assembly, I wondered who she was and what
    party she is aﬃliated with. This information is nowhere on her many posters.
     Read more
         Thank (1)           Reply (15)            Share


    Local Question
              Charlotte mueller, Neighbor
              Upper East Side, NY | 1d

    I just went to far Rockaway by ferry. A delightful trip. To my dismay there are NO portopotties at the
    station. When is the parks department going to look after this necessity for travelers who are waiting
    to board or those who have just arrived. Many thanks for your help.

         Thank (1)           Reply (7)            Share


              Chuck Klemballa, Neighbor
              Upper East Side, NY | 2d

    Sad to say that Writing Room will be closing on Sunday, 9/27. Rent negotiations failed and lack of
    outdoor space due to bus stop too much to overcome. Had my last happy hours oysters last
    evening.

         Thank (2)            Reply (3)            Share


              Paula G, Neighbor
              Upper East Side, NY | 1d | Edited

    Overwhelmed by trash along East River north of Carl Schurz? Meet me Monday mornings@10 on
    Ferry Pier. Bring trash BAG Gloves. Smile like no one can see you!

         Thank (4)            Reply (3)            Share


    Local Question
              Bunny Blei, Neighbor
              Upper East Side, NY | 3d

    I was at TJMax and saw men working at the former Food Emporiums
    Anyone know if Trader Joe’s is really coming.

         Thank (3)            Reply (8)            Share


              richard barr, Neighbor
              Upper East Side, NY | 4d

    My cohelper moved. and could not take her well caredfor , 3 lovely & healthy,immunized cats with
    her. They are indoor/outdoor, shorthaired, neuterd,well behaved and need a new home. They are

https://patch.com/new-york/upper-east-side-nyc/s/h77ol/cuomo-declares-state-emergency-after-isaias-destruction        5/10
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                             Cuomo Declares           1-6 Filed
                                                            State Of Emergency        12/28/20
                                                                               After Isaias Destruction |Page
                                                                                                         Patch 48 of 66

     Read more
         Thank            Reply (2)            Share


    Local Question
              Nanci Zimmerman, Neighbor
              Upper East Side, NY | 5d
    Hi,
    I'd love to get in touch with Dolly who sells the Challah bread but I don't use Instagram. Is there
    another way I might get in touch to order a bread? Thanks,

         Thank            Reply (3)           Share


              Martin Smith, Neighbor
              Upper East Side, NY | 6d
    I am a tenant at 440 East 81st Street. I have been having a mouse problem--currently--and on and off
    over time. The building doesn't seem to know how to correct this issue. I have left a message with
    the NYC Dept of Health--contacted the landlord's oﬃce and had hoped the super could ﬁx the
     Read more
         Thank            Reply (12)            Share


              Jeffrey Nogee, Neighbor
              Upper East Side, NY | 6d
    Congratulations to NYC DOT. The new bike lane on East 62nd between First and York is now up and
    traﬃc is not running. By taking away the left lane on a main access to the FDR Drive and the east
    side exit to the 59th Street Bridge traﬃc backs up from York all the way onto the Bridge even early
     Read more
         Thank (3)            Reply (6)            Share


    Local Question
              Katie K, Neighbor
              Upper East Side, NY | Sep 20

    What are your favorite Chinese take out spots in the neighborhood?

         Thank (1)           Reply (6)            Share



                                                              See more neighbor posts



     Local Classiﬁeds                                                                                            + Post classiﬁed

    Featured Classiﬁed |               Gigs & Services | 1d
https://patch.com/new-york/upper-east-side-nyc/s/h77ol/cuomo-declares-state-emergency-after-isaias-destruction                      6/10
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                             Cuomo Declares           1-6 Filed
                                                            State Of Emergency        12/28/20
                                                                               After Isaias Destruction |Page
                                                                                                         Patch 49 of 66

    Coaching for a Winning College Essay




    Featured Classiﬁed |               Housing | 3d
    For sale! 102 Chatham Street in Chatham, NJ




    Featured Classiﬁed |               Housing | 3d
    For Sale: Charming 19 Orchard Rd, Chatham, NJ




    Featured Classiﬁed |               For Sale | 3d
    This gorgeous 2 bedroom Co-op For SALE $537,00




    Featured Classiﬁed |               Announcement | 4d
    Honoring Funeral Directors - Our Last Responders




    Featured Classiﬁed |               Job Listing | 4d
    P/T Saturday's Only Associate

    Featured Classiﬁed |               Housing | 6d
    Custom home

    Featured Classiﬁed |               Gigs & Services | Sep 16
    Free Divorce and Family Mediation

    Featured Classiﬁed |               For Sale | 4d
    $7.99-17.99 Holiday Fabric Face Masks, Kids & Adult size




https://patch.com/new-york/upper-east-side-nyc/s/h77ol/cuomo-declares-state-emergency-after-isaias-destruction            7/10
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                             Cuomo Declares           1-6 Filed
                                                            State Of Emergency        12/28/20
                                                                               After Isaias Destruction |Page
                                                                                                         Patch 50 of 66

    Featured Classiﬁed |               Announcement | Sep 19
    Home with someone with memory issues? Virtual paid study starting




                                                                  See more classiﬁeds




 Latest News Nearby

       1.    Upper East Side, NY News
            Upper East Side Weekly Weather Forecast

      2.     Upper East Side, NY News
            5 New Houses For Sale In The Upper East Side Area

      3.     New York City, NY News
            Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

      4.     Upper East Side, NY News
            Hunter Teachers Vote To Strike As School Reopening Nears

      5.     Upper East Side, NY News
            These Upper East Side Bathrooms Are Open Despite The Pandemic




                                                      Find out what’s happening in your
                                                         community on the Patch app




                                                     Stay up to date on crime and safety
                                                       with the Neighbors app by Ring




https://patch.com/new-york/upper-east-side-nyc/s/h77ol/cuomo-declares-state-emergency-after-isaias-destruction            8/10
9/27/2020    Case 1:20-cv-10959-LGS     Document
                                 Cuomo Declares           1-6 Filed
                                                State Of Emergency        12/28/20
                                                                   After Isaias Destruction |Page
                                                                                             Patch 51 of 66

  Nearby Communities
  Central Park
  New York City
  Upper West Side
  Astoria-Long Island City
  Midtown-Hell's Kitchen
  Harlem
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate

  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch

https://patch.com/new-york/upper-east-side-nyc/s/h77ol/cuomo-declares-state-emergency-after-isaias-destruction   9/10
9/27/2020                Case 1:20-cv-10959-LGS     Document
                                             Cuomo Declares           1-6 Filed
                                                            State Of Emergency        12/28/20
                                                                               After Isaias Destruction |Page
                                                                                                         Patch 52 of 66

  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                                Terms of Use          Privacy Policy

                                                       © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/upper-east-side-nyc/s/h77ol/cuomo-declares-state-emergency-after-isaias-destruction            10/10
9/27/2020               Case 1:20-cv-10959-LGS      Document
                                          Cuomo Declares             1-6 After
                                                         State Of Emergency Filed
                                                                               Isaias12/28/20         Page
                                                                                      Destruction | News Break53 of 66

       Download News Break APP   |    Add to Chrome                                   Publishers   Advertisers   About          Mission      Careers      Contact


                                                      Home        Local       Classifieds                         Your city or ZIP code                  Sign in



News Break              New York State                 New York           Cuomo Declares State Of Emergency After ...


Cuomo Declares State Of Emergency After Isaias
Destruction
      Upper East Side Patch
                                     Follow
      08-05




                                                                                                                     Trending People

                                                                                                                                 Donald Trump
                                                                                                                                 Donald John Trump is the 45th
                                                                                                                                 President of the United States, in…

                                                                                                                                 Joe Biden
                                                                                                                                 Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                 is an American politician who is…

                                                                                                                                 Chuck Schumer
                                                                                                                                 Charles Ellis Schumer (; born
                                                                                                                                 November 23, 1950) is an…

                                                                                                                                 Mitch Mcconnell
                                                                                                                                 Mitch McConnell is a US
                                                                                                                                 Republican senator who has bee…

                                                                                                                                 Joe Montana
NEW YORK CITY — Gov. Andrew Cuomo declared a state of emergency following a                                                      A football enthusiast from a
wave of destruction from Tropical Storm Isaias. New York City and other counties will                                            young age, Joe Montana, started…

get direct state help from the Wednesday declaration for ongoing storm cleanup
efforts. 'We're taking an all-hands-on-deck approach and activating every resource...
                                                                                                                   Trending News
  Consolidated Edison      Tropical Cyclone       State Of Emergency      Hurricane Sandy


  Destruction     Local Government       New York State       State Governments      The State


  Con Edison      Superstorm Sandy       Tropical Storm Isaias     State Agencies


  Ongoing Storm Cleanup


                                                                                                                    Golden State News Break | 9h




  Andrew
                                                                                                                   Report: NFL legend Joe
  Cuomo
                                                                                                                   Montana thwarts
                                                                                                                   kidnapping of grandchild
                                              Read Full Story
                                                                                                                         2901        1666       Share


Sponsored Stories
                                                                              Recommended by




https://www.newsbreak.com/news/1612433250795/cuomo-declares-state-of-emergency-after-isaias-destruction                                                              1/4
9/27/2020                  Case 1:20-cv-10959-LGS      Document
                                             Cuomo Declares             1-6 After
                                                            State Of Emergency Filed
                                                                                  Isaias12/28/20         Page
                                                                                         Destruction | News Break54 of 66
                                                                                                                           The Hill | 13h
       Download News Break APP   |      Add to Chrome                                    Publishers       Advertisers   About        Mission      Careers        Contact


                                                        Home         Local       Classifieds                              Dwayne Johnson backs
                                                                                                                          Your city or ZIP code Sign in
                                                                                                                          Biden in first public
                                                                                                                          presidential endorsement
                                                                                                                              461        1659       Share




                                                                                                                          New York, NY Newsletter

Comments / 0

                                        Sign in     to post a message                                                        We will send daily local briefing to
                                                                                                                             your mailbox.

                                                                                                                               Email Address
Published by
                                                                                                                                               Subscribe
      Upper East Side Patch                                                                           Follow

Upper East Side Weekly Weather Forecast
UPPER EAST SIDE, NY — Time for your weekly weather report, as reported by Darksky. Overcast throughout                    Paid Content                      by
the day. Mostly cloudy throughout the day. Heavy rain starting in the afternoon. High 75, low 69. Chance of…

    Comment        Share



5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old real-
estate listings every time you search online? You've come to the right place! To help simplify your search,…

    Comment        Share




Related
                                                                                 Recommended by



      Sponsored      1/5




  Westhampton, NY | indyeastend.com | 24d

Zeldin Delivers RNC Speech from Westhampton VFW Post
Congressman Lee Zeldin defended President Donald Trump’s handling of the coronavirus pandemic during…

    Comment        Share




https://www.newsbreak.com/news/1612433250795/cuomo-declares-state-of-emergency-after-isaias-destruction                                                                    2/4
9/27/2020                  Case 1:20-cv-10959-LGS      Document
                                             Cuomo Declares             1-6 After
                                                            State Of Emergency Filed
                                                                                  Isaias12/28/20         Page
                                                                                         Destruction | News Break55 of 66
Sponsored  Link
     Download News Break APP     |    Add to Chrome                         Recommended by
                                                                                   Publishers      Advertisers   About     Mission        Careers   Contact


                                                      Home       Local       Classifieds                          Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                   Newport
     Chelsea                                                                     Hoboken
     Long Island City                                                            Jersey City
     Weehawken                                                                   Brooklyn
     Union City                                                                  Guttenberg
     West New York                                                               Astoria

     Categories
     Coronavirus                                                                 Crime & Safety
     Traffic & Transit                                                           Weather
     Living                                                                      Accident
     Lifestyle                                                                   Municipal
     Real Estate                                                                 Sports
     Obituary                                                                    Education

     Recommended Cities
     NYC News                                                                    Detroit News
     Denver News                                                                 Chicago News
     Austin News                                                                 San Jose News
     Columbus News                                                               Fort Worth News
     Phoenix News                                                                San Diego News

     Company                                                                     Local News
     About                                                                       Map
     Mission                                                                     Publishers
     Contact                                                                     Advertisers
     Careers

     Legal                                                                       Support

     Do Not Sell My Info                                                         Help Center

     Topics

     Election 2020
     Coronavirus




                                                                  Terms of Use   Privacy Policy



https://www.newsbreak.com/news/1612433250795/cuomo-declares-state-of-emergency-after-isaias-destruction                                                       3/4
9/27/2020               Case 1:20-cv-10959-LGS      Document
                                          Cuomo Declares             1-6 After
                                                         State Of Emergency Filed
                                                                               Isaias12/28/20         Page
                                                                                      Destruction | News Break56 of 66

       Download News Break APP   |    Add to Chrome
                                                             © 2020 Particle Media. AllPublishers
                                                                                        Rights Reserved.
                                                                                                      Advertisers   About     Mission        Careers   Contact


                                                      Home        Local        Classifieds                           Your city or ZIP code             Sign in




https://www.newsbreak.com/news/1612433250795/cuomo-declares-state-of-emergency-after-isaias-destruction                                                          4/4
9/27/2020               Case 1:20-cv-10959-LGS          Document
                                       Developer Files Permits           1-6
                                                               To Demolish 5-StoryFiled  12/28/20
                                                                                   Midtown                Page
                                                                                           Building | Midtown,    57 of 66
                                                                                                               NY Patch


                                                                                                                             Sign up

                                                         Midtown-Hell's Kitchen, NY
              News Feed                              Neighbor Posts                               Classiﬁeds            Calendar


                            Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Real Estate


   Developer Files Permits To Demolish 5-Story Midtown
   Building
   The ﬁve-story structure on the corner of Fifth Avenue and 33rd Street will make
   way for a 26-story mixed-use building, plans show.
   By Nick Garber, Patch Staff
   Sep 25, 2020 5:39 pm ET

         Like 3     Share                                                                                                          Reply




https://patch.com/new-york/midtown-nyc/developer-ﬁles-permits-demolish-5-story-midtown-building                                            1/6
9/27/2020               Case 1:20-cv-10959-LGS          Document
                                       Developer Files Permits           1-6
                                                               To Demolish 5-StoryFiled  12/28/20
                                                                                   Midtown                Page
                                                                                           Building | Midtown,    58 of 66
                                                                                                               NY Patch




     The developer, Pi Capital Partners, ﬁled permits with the Department of Buildings on Sept. 15 to demolish the
     existing oﬃce building, which sits across the street from the Empire State Building. (Nick Garber/Patch)


     MIDTOWN MANHATTAN, NY — A developer ﬁled permits this month to demolish a
     ﬁve-story building on the corner of Fifth Avenue and West 33rd Street in order to build a
     new 26-story mixed-use building in its place, city records show.


     The developer, Pi Capital Partners, ﬁled permits with the Department of Buildings on
     Sept. 15 to demolish the existing ofﬁce building, which sits across the street from the
     Empire State Building. The plans do not specify when the structure will be knocked
     down.


     Developers ﬁrst ﬁled plans more than a year ago to construct a 283-foot tower on the
     lot, to be designed by Raymond Chan Architects. It will include 82 apartments and cover

https://patch.com/new-york/midtown-nyc/developer-ﬁles-permits-demolish-5-story-midtown-building                              2/6
9/27/2020               Case 1:20-cv-10959-LGS          Document
                                       Developer Files Permits           1-6
                                                               To Demolish 5-StoryFiled  12/28/20
                                                                                   Midtown                Page
                                                                                           Building | Midtown,    59 of 66
                                                                                                               NY Patch

     more than 85,000 square feet, including roughly 56,000 square feet for residential space
     and about 11,000 square feet for retail, New York YIMBY reported last year.



                                                                      Subscribe




        Thank           Reply          Share




                                                               See more local news

                                                                       Loading...
 Real Estate Nearby
https://patch.com/new-york/midtown-nyc/developer-ﬁles-permits-demolish-5-story-midtown-building                              3/6
9/27/2020               Case 1:20-cv-10959-LGS          Document
                                       Developer Files Permits           1-6
                                                               To Demolish 5-StoryFiled  12/28/20
                                                                                   Midtown                Page
                                                                                           Building | Midtown,    60 of 66
                                                                                                               NY Patch



            Newly Listed


                           347 W 57th St Apt 18F
                           New York, New York 10019
                           For Sale: $1,200,000
                           1 bd/1 full ba, 850 sqft
                           More Info


                           319 W 18th St Units 4H & 3H
                           New York, New York 10011
                           For Sale: $1,560,000
                           3 bd/2 full ba, 0 sqft
                           More Info


                           200 E 21st St Apt 5E
                           New York, New York 10010
                           For Sale: $1,795,000
                           1 bd/1 full ba, 1,030 sqft
                           More Info


                           300 E 55th St Apt 11C
                           New York, New York 10022
                           For Sale: $2,050,000
                           2 bd/2 full ba, 1,235 sqft
                           More Info


                           36 E 22nd St Apt 5A
                           New York, New York 10010
                           For Sale: $3,995,000
                           3 bd/3 full ba, 2,156 sqft
                           More Info




                                                    Find out what’s happening in your
                                                       community on the Patch app




https://patch.com/new-york/midtown-nyc/developer-ﬁles-permits-demolish-5-story-midtown-building                              4/6
9/27/2020               Case 1:20-cv-10959-LGS          Document
                                       Developer Files Permits           1-6
                                                               To Demolish 5-StoryFiled  12/28/20
                                                                                   Midtown                Page
                                                                                           Building | Midtown,    61 of 66
                                                                                                               NY Patch




                                                  Stay up to date on crime and safety
                                                    with the Neighbors app by Ring




  Nearby Communities
  Chelsea
  Gramercy-Murray Hill
  West Village
  Upper East Side
  East Village
  New York City
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family

  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather

https://patch.com/new-york/midtown-nyc/developer-ﬁles-permits-demolish-5-story-midtown-building                              5/6
9/27/2020               Case 1:20-cv-10959-LGS          Document
                                       Developer Files Permits           1-6
                                                               To Demolish 5-StoryFiled  12/28/20
                                                                                   Midtown                Page
                                                                                           Building | Midtown,    62 of 66
                                                                                                               NY Patch


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                             Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/midtown-nyc/developer-ﬁles-permits-demolish-5-story-midtown-building                              6/6
9/27/2020                 Case 1:20-cv-10959-LGS        Document
                                           Developer Files               1-6 5-Story
                                                           Permits To Demolish Filed    12/28/20
                                                                                     Midtown             Page
                                                                                             Building | News     63 of 66
                                                                                                             Break

       Download News Break APP    |        Add to Chrome                                       Publishers   Advertisers   About          Mission      Careers      Contact


                                                           Home          Local         Classifieds                         Your city or ZIP code                  Sign in



News Break                 New York State                   Manhattan            Developer Files Permits To Demolish 5-St...


Developer Files Permits To Demolish 5-Story Midtown
Building
      Midtown-Hell s Kitchen Patch
                                                  Follow
      2d




                                                                                                                              Trending People

                                                                                                                                          Donald Trump
                                                                                                                                          Donald John Trump is the 45th
                                                                                                                                          President of the United States, in…

                                                                                                                                          Joe Biden
                                                                                                                                          Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                          is an American politician who is…

                                                                                                                                          Chuck Schumer
                                                                                                                                          Charles Ellis Schumer (; born
                                                                                                                                          November 23, 1950) is an…

                                                                                                                                          Mitch Mcconnell
                                                                                                                                          Mitch McConnell is a US
                                                                                                                                          Republican senator who has bee…

                                                                                                                                          Joe Montana
MIDTOWN MANHATTAN, NY — A developer filed permits this month to demolish a                                                                A football enthusiast from a
five-story building on the corner of Fifth Avenue and West 33rd Street in order to                                                        young age, Joe Montana, started…

build a new 26-story mixed-use building in its place, city records show. The developer,
Pi Capital Partners, filed permits with the Department...
                                                                                                                            Trending News
  Fifth Avenue       Midtown Manhattan          NY         The Empire State Building       Office Space


  Square Feet        Pi Capital Partners      Department Of Buildings         New York YIMBY


  MIDTOWN MANHATTAN              Residential Space          Developers      City Records


  West 33rd Street       Files


                                                                                                                             The Hill | 12h




  Raymond
                                                                                                                            Trump renews call for pre-
    Chan
                                                                                                                            debate 'drug test'
                                                                                                                                  3894        10262       Share
                                                Read Full Story


Sponsored Stories
                                                                                       Recommended by




                                                                                                                             CBS Miami | 1d


https://www.newsbreak.com/news/2070096950157/developer-ﬁles-permits-to-demolish-5-story-midtown-building                                                                      1/4
9/27/2020               Case 1:20-cv-10959-LGS              Document
                                               Developer Files               1-6 5-Story
                                                               Permits To Demolish    Filed  12/28/20
                                                                                          Midtown              Page
                                                                                                   Building | News Break 64 of 66
       Download News Break APP | Add to Chrome                                 Publishers   Advertisers        TrumpMission
                                                                                                             About           namesCareers
                                                                                                                                     Amy Coney
                                                                                                                                           Contact

                                                                                                               Barrett as his Supreme
                                               Home        Local        Classifieds                            Your city or ZIP code      Sign in
                                                                                                               Court nominee
                                                                                                               4004     5610      Share




                                                                                                            Manhattan, NY Newsletter



Comments / 5
                                                                                                             We will send daily local briefing to
                                                                                                             your mailbox.
                                       Sign in     to post a message
                                                                                                               Email Address
                                        View All 5 Comments

                                                                                                                            Subscribe

Published by
      Midtown-Hell s Kitchen Patch                                                                Follow    Paid Content                by


Midtown-Hell's Kitchen Weather Forecast For The Week Ahead
What to expect from the weather this week in the Midtown-Hell's Kitchen area. MIDTOWN-HELL'S KITCHEN,
NY — Time for your weekly weather report, as reported by Darksky. Mostly cloudy throughout the day. High…

    Comment        Share



5 New Midtown-Hell's Kitchen Area Homes For Sale
Peek inside the newest properties on the market in the Midtown-Hell's Kitchen area. MIDTOWN-HELL'S
KITCHEN, NY — On the hunt for a new home, and want to get a better feel for what's available near you?…

    Comment        Share




Related
                                                                                Recommended by



     Sponsored       1/5




  Westhampton, NY | indyeastend.com | 24d

Zeldin Delivers RNC Speech from Westhampton VFW Post
Congressman Lee Zeldin defended President Donald Trump’s handling of the coronavirus pandemic during…

    Comment        Share


https://www.newsbreak.com/news/2070096950157/developer-ﬁles-permits-to-demolish-5-story-midtown-building                                             2/4
9/27/2020                  Case 1:20-cv-10959-LGS        Document
                                            Developer Files               1-6 5-Story
                                                            Permits To Demolish Filed    12/28/20
                                                                                      Midtown             Page
                                                                                              Building | News     65 of 66
                                                                                                              Break

Sponsored  Link
     Download News Break APP     |     Add to Chrome                                  Publishers
                                                                               Recommended by         Advertisers   About     Mission        Careers   Contact


                                                       Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                     Chelsea
     Newport                                                                       Hoboken
     Weehawken                                                                     Long Island City
     Jersey City                                                                   Brooklyn
     West New York                                                                 Manhattan
     Yorkville                                                                     Sunnyside

     Categories

     Coronavirus                                                                   Crime & Safety
     Traffic & Transit                                                             Weather
     Living                                                                        Accident
     Lifestyle                                                                     Municipal
     Real Estate                                                                   Sports
     Obituary                                                                      Education

     Recommended Cities

     NYC News                                                                      Detroit News
     Denver News                                                                   Chicago News
     Austin News                                                                   San Jose News
     Columbus News                                                                 Fort Worth News
     Phoenix News                                                                  San Diego News

     Company                                                                       Local News

     About                                                                         Map
     Mission                                                                       Publishers
     Contact                                                                       Advertisers
     Careers

     Legal                                                                         Support

     Do Not Sell My Info                                                           Help Center

     Topics

     Election 2020
     Coronavirus




                                                                    Terms of Use Privacy Policy
                                                              © 2020 Particle Media. All Rights Reserved.
https://www.newsbreak.com/news/2070096950157/developer-ﬁles-permits-to-demolish-5-story-midtown-building                                                         3/4
9/27/2020              Case 1:20-cv-10959-LGS        Document
                                        Developer Files               1-6 5-Story
                                                        Permits To Demolish Filed    12/28/20
                                                                                  Midtown             Page
                                                                                          Building | News     66 of 66
                                                                                                          Break
                                                           © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2070096950157/developer-ﬁles-permits-to-demolish-5-story-midtown-building                 4/4
